Citation Nr: 1456639	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-41 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for left (dominant) shoulder disorder.

3.  Entitlement to service connection for left (dominant) wrist disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1986 to May 1989, and from November 2003 to April 2005.  He received the Combat Action Badge in connection with his service in Iraq.  Between those tours, the Veteran was a member of the California Army National Guard (CAARNG), during which he performed tours of active and inactive duty for training. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California that granted service connection for bilateral hearing loss and tinnitus and assigned initial ratings of noncompensable and 10 percent, respectively, effective in June 2008; and, denied entitlement to service connection for the left shoulder and wrist disorders.  The Veteran did not appeal the initial rating of his tinnitus disability.

The January 2009 rating decision also denied entitlement to service connection for a left ankle disorder which the Veteran also appealed.  In a September 2010 rating decision, a decision review officer granted service connection with an initial noncompensable rating, effective in June 2008.  There is no indication in the claims file that the Veteran appealed either the effective date or the rating.  Hence, that issue is not before the Board and will not be addressed in the decision below.

The Veteran appeared at a Board hearing at the RO in July 2014 before the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified to the symptoms and impact of his hearing loss, to include that it vacillates in severity.  In light of the fact the hearing loss rating criteria are entirely mechanical, see Lendenman v. Principi, 3 Vet. App. 345 (1992), referral for consideration of a compensable rating on an extraschedular basis appears indicated.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

The December 2013 examination report reflects that the joints examiner opined the Veteran's left shoulder and wrist disorders were not causally connected to active service solely because there were no related treatment records in the service treatment records.  A medical opinion based solely on the absence of contemporaneous medical documentation is incomplete and not based on an acceptable rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Board also notes that the Veteran testified that he was on a foot patrol in Iraq when he fell and sustained his claimed injuries.  Service personnel records of the CAARNG reflect that the Veteran was awarded the Combat Action Badge for his service.  Although the Veteran was not involved in armed combat at the time of the claimed injury, he was serving under circumstances where combat was a constant threat.  Thus, his claim should be assessed under 38 U.S.C.A. § 1154 (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ will send the claims file to the examiner who conducted the December 2013 joints examination.  Inform the examiner that a medical opinion may not be based solely on the absence of contemporaneous medical documentation of the claimed disorder; and, that the Veteran's reports of injuries in combat situations are presumed to have occurred.  The requested opinion must be based on consideration of the Veteran's lay reports of the circumstances of his claimed injury.

Ask the examiner to opine whether there is at least a 50-percent probability that the left shoulder or left wrist disability is causally related to the Veteran's active service, including his reported injuries.  Reasons should be provided for the opinions rendered.

If the examiner is not available, or is unable to provide the necessary opinions, a new examination should be arranged.

2.  After the above is complete, the AOJ should arrange an examination to determine the current severity of the bilateral hearing loss.  The claims file must be reviewed by the examiner as part of the examination.

3.  After the above is complete, the AOJ should refer the case to the Under Secretary for Benefits or the Director, Compensation Service (Director) for consideration of a compensable rating for the hearing loss on an extraschedular basis.

5.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

